Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney Docket Number: 072853-US-PS-0C
Filling Date: 12/08/2019 
Priority Date: 04/30/2018 
Inventor: Lu et al.
Examiner: Bilkis Jahan

DETAILED ACTION
1.	This office action responds to an amendment filed on 03/31/2021.

Acknowledgement
2.	The amendment filed on 03/31/2021, responding to the office action mailed on 12/31/2020, has been entered into the record. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1-19 and 20.

Rejoinder
3.	Claims 1-9 and 11-20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 10 is directed to using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, mailed on 12/27/07 hereby rejoined and fully examined for patentability under 37 CFR 1.104.

Allowable Subject Matter
4.	Claims 1-19 and 20 are allowed.

5.	The following is an examiner’s statement of reasons for allowance: 

6.	The applied prior arts neither anticipate nor render the claimed subject matter obvious because they fail to teach the claimed integrated fan-out (InFO) package, comprising: an insulating layer disposed over the feed line opposite to the rear surface of the die, wherein the insulating layer comprises at least one air gap; a supporting layer over the insulating layer; and a plurality of conductive patches over the supporting layer, wherein a contour of the at least one air gap surrounds contours of the plurality of conductive patches in combination with all other limitations as recited in claim 1.

7.	The applied prior arts neither anticipate nor render the claimed subject matter obvious because they fail to teach the claimed integrated fan-out (InFO) package, comprising: a plurality of conductive patches over the insulating layer, wherein the insulating layer is between the plurality of conductive patches and the ground plane, and positioning locations of the plurality of conductive patches are overlapped with a positioning location of the at least one air gap of the insulating layer along a stacking direction of the die and the insulating layer in combination with all other limitations as recited in claim 11.


8.	The applied prior arts neither anticipate nor render the claimed subject matter obvious because they fail to teach the claimed method of manufacturing an integrated fan-out (InFO) package, comprising: forming an insulating layer and a supporting layer over the first redistribution structure opposite to the rear surface of the die, wherein the insulating layer comprises at least one air gap; and
forming a plurality of conductive patches over the supporting layer, wherein positioning locations of the conductive patches are overlapped with a positioning location of the at least one air gap of the insulating layer along a stacking direction of the die and the insulating layer in combination with all other limitations as recited in claim 18.

9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022.  The examiner can normally be reached on Monday-Friday, 8:00 am-5 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BILKIS JAHAN/Primary Examiner, Art Unit 2896